Title: From Thomas Jefferson to Robert Lawson, 11 May 1781
From: Jefferson, Thomas
To: Lawson, Robert



Sir
Hors du monde May. 11. 1781.

The Council have reconsidered the military appointments and authorized me to make out for you a Brigadier’s commission. I could not do it then because the clerk had left Richmond with the great seal. I will take care to make it out on my return. They think they cannot consistently with the cons[titution] repeat the instance of separating fro[m the execu]tive power the appointment o[f militia] officers for the subordinate commands: [but] if you think proper to recommend they will pay particular respect to your recommendations and especially as to the officers you had with you before. I am with great respect Sir Your most obedt. servt.,

Th: Jefferson

